DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 07/26/2022. Claims 12-16 have been canceled, and new claims 21-25 have been added. Claims 1-11 and 17-25 are presently pending and are presented for examination.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-11 and 17-20) in the reply filed on 07/26/2022 is acknowledged.
Response to Amendment
The amendment filed 07/26/2022 has been entered.
Information Disclosure Statement
The Information Disclosure Statements submitted on 12/07/2020, 01/24/2022, and 04/28/2022 are in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Drawings
The drawings are objected to because in FIG. 8C, it appears that reference character 88 should be changed to reference character 812 to correspond with ¶ 120 of the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Reference characters 306A, 308A, and 312A in FIG. 3A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms “Bluetooth,” “Z-Wave,” “ZigBee,” “LoRaWAN,” “SigFox,” and “Wi-Fi,” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17:
Claim 17 recites to “apply, to a neural network, image data representative of an image of an intersection in a field of view of an image sensor of a vehicle” and to “compute, using the neural network and based at least in part on the image data, first data representative of one or more two-dimensional (2D) heat maps associated with key points corresponding to an intersection.” It is unclear whether each recitation of “an intersection” refers to the same intersection or to two different intersections. For examination purposes, claim 17 has been interpreted as if the second recitation of “an intersection” were replaced with “the intersection.” Clarification is required.
Regarding claims 18-20:
Since independent claim 17 is rejected as being indefinite under 35 U.S.C. 112(b), claims 18-20 are also rejected under 35 U.S.C. 112(b), because of their dependency upon a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 21:
Step 1: Claim 21 is directed towards a processor, which falls within one of the four statutory categories.
Step 2A, prong 1: Claim 21 recites the abstract concept of generating a proposed path for a vehicle through an intersection. This abstract idea is described at least in claim 21 by the mental process step of generating one or more proposed paths for a vehicle through an intersection based in part on one or more pixel locations of one or more key points represented by one or more two-dimensional (2D) heat maps and one or more classifications that correspond to the one or more key points. This step falls into the mental processes grouping of abstract ideas as it includes a human mentally generating the proposed path using the pixel locations of the key points and the classifications corresponding to the key points; this can be mentally performed with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claim 21, other than reciting “A processor comprising one or more processing units,” nothing in the step of generating one or more proposed paths for a vehicle through an intersection based in part on one or more pixel locations of one or more key points represented by one or more 2D heat maps and one or more classifications that correspond to the one or more key points precludes the idea from practically being performed in the human mind. For example, if not for the “processor” language, the claim encompasses a human generating the proposed path using the pixel locations of the key points and the classifications corresponding to the key points with the help of pen and paper.
Step 2A, prong 2: Claim 21 recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 21 recites a processor which is a generic computer (see instant paragraph ¶ 212) that is simply employed as a tool to perform the abstract idea (see MPEP 2106.05(f)). Claim 21 also recites that the one or more heat maps and the one or more classifications are determined during a neural network and based at least in part on image data representative of an image depicting the intersection. This determining step is not positively recited, and is considered to amount to general linking of the abstract idea to neural network technology. Limiting the use of the mental process to be used with technological environments using neural networks does not add significantly more to the claim. (See MPEP 2106.05 (h).)
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 21 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 21 is not patent-eligible.
Regarding claims 22-23 and 25:
Dependent claims 22-23 and 25 only recite additional mental process steps (i.e., selecting at least a proposed path of the one or more proposed paths based at least in part on a proposed maneuver), limitations further defining the mental process, and necessary data gathering (i.e. receiving data corresponding to a proposed maneuver of the vehicle through the intersection). These limitations are considered mental process steps and additional steps that amount to necessary data gathering/data output wherein all uses of the recited abstract idea require such data gathering/data output (see MPEP 2106.05(g)). These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 22-23 and 25 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Heukelom et al. (US 2020/0174481 A1), hereinafter Van Heukelom.
Regarding claim 21:
		Van Heukelom discloses the following limitations:
“A processor comprising one or more processing units.” (See at least Van Heukelom ¶ 75: “The vehicle computing device 704 can include one or more processors 716 and memory 718 communicatively coupled with the one or more processors 716.”)
“to: generate one or more proposed paths for a vehicle through an intersection based at least in part on one or more pixel locations of one or more key points represented by one or more two dimensional (2D) heat maps and one or more classifications that correspond to the one or more key points.” (See at least Van Heukelom ¶¶ 28 and 33-37: “At operation 108, the process can include generating one or more trajectories for a vehicle to follow.” Then, “operation 120 can include generating or determining discretized probability distributions (or, specifically, heat map(s)) representing prediction probabilities of possible locations of the object 106 in the environment. In some instances, and as discussed herein, the operation 120 can include receiving or generating a discretized probability distribution associated with a plurality of objects, such that the discretized probability distribution represents aggregated prediction probabilities associated with a probability that an object (of a plurality of objects) will occupy a cell or portion of the discretized probability map distribution at a particular time.” Further, “At operation 126, the process can include evaluating the one or more trajectories based on the discretized probability distribution.”)
“wherein the one or more 2D heat maps and the one or more classifications are determined using a neural network and based at least in part on image data representative of an image depicting an intersection.” (See at least Van Heukelom ¶¶ 12 and 87: “Sensor data captured by the vehicle can include lidar data, radar data, image data, time of flight data, sonar data, and the like… the image can represent, but is not limited to, one or more of: road network information (e.g., semantic labels indicating lanes, crosswalks, stop lines, lane dividers, stop signs, intersections, traffic lights, and the like).” Further, “the probability map generation component 730 can input such image(s) to one or more machine learning models trained to output one or more heat maps based on top-down images input into the model. In some examples, the probability generation component 730 can include a convolutional neural network (CNN).”)
	Regarding claim 22:
Van Heukelom discloses the “processor of claim 21,” and Van Heukelom further discloses “wherein the one or more associated classifications represent one or more of: an entrance point to a pedestrian crossing, an entrance point to the intersection, an exit point from the intersection, an exit point from a pedestrian crossing, or a bike path.” (See at least Van Heukelom ¶ 31: “map data can comprise map elements such as lane element indicating a region of the environment corresponding to the drivable region 116. Additional examples of map elements can include, but are not limited to, one or more of a crosswalk element, a bike lane element, an intersection element, a lane divider element, a traffic light element, a stop sign element, a stop line element, a yield sign element, a yield line element, a parking lane element, a driveway element, a speed bump element, jay walking regions (e.g., a virtual crosswalk), trajectory waypoints (e.g., known trajectories), passenger pickup points, a sign location element, a geofence element, and the like.” This disclosure at least teaches the associated classifications representing a bike path.)
Note that under the broadest reasonable interpretation (BRI) of claim 22, consistent with the specification, the associated classifications representing “one or more of: an entrance point to a pedestrian crossing, an entrance point to the intersection, an exit point from the intersection, an exit point from a pedestrian crossing, or a bike path” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “bike path” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 23:
Van Heukelom discloses the “processor of claim 21,” and Van Heukelom further discloses the following limitations:
“wherein the one or more 2D heat maps comprises an unnormalized normal distribution.” (See at least Van Heukelom ¶ 18: “individual discretized probability distributions can be generated for individual objects in the environment and aggregated to generate an aggregated discretized probability distributions representing aggregated prediction probabilities of a plurality of objects in an environment. For example, discretized probability distributions for objects can be aligned and individual prediction probabilities can be summed to represent summed or aggregated prediction probabilities. Further, in some cases, a resulting discretized probability distribution can be normalized so that prediction probabilities across the discretized probability distribution collectively add up to 1.” Since this disclosure mentions that the probability distribution can collectively add up to 1 “in some cases,” this suggests that there are other cases in which the probability distribution does not add up to 1.)
“and wherein the one or more 2D heat maps comprises one of a fixed standard deviation or an adaptive covariance.” (See at least Van Heukelom ¶¶ 83-84: “the probability map generation component 730 can generate one or more images representing observed motion of an object in the environment. Such top-down images or views of the environment can represent prior information about the state of the environment and objects in the environment that can be used to generate at least one heat map, as discussed herein. The sensor data captured by the vehicle representing objects in the environment can be used by the probability map generation component 730 to generate a discretized probability distribution representing possible locations of the object in the environment over time. For example, the probability map generation component 730 can determine a covariance matrix associated with an uncertainty of an object at an initial state or time. The covariance matrix can include a variance with respect to a longitudinal and/or lateral position in the environment. A location of the object can be evaluated over time to determine possible locations of the object based on the object classification, position, speed, acceleration, sensor uncertainty, and the like. As the object location is evaluated over time (e.g., in the future), the covariance matrix can be evaluated as well to determine a covariance matrix associated with position(s) of the object in the future.”)
Note that under the BRI of claim 23, consistent with the specification, the heat maps comprising “one of a fixed standard deviation or an adaptive covariance” is treated as an alternative limitation. The applicant has elected to use the phrase “one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “adaptive covariance” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 25:
Van Heukelom discloses the “processor of claim 21,” and Van Heukelom further discloses the following limitations:
“wherein the one or more processing units are further to: receive data corresponding to a proposed maneuver of the vehicle through the intersection.” (See at least Van Heukelom ¶¶ 67 and 76: “the localization component 720 can provide data to various components of the vehicle 702 to determine an initial position of an autonomous vehicle for generating a trajectory and/or for generating map data, as discussed herein.” Further, “a planning system of the vehicle 320 can generate the trajectories 504, 604, and 606 to correspond to various actions that the vehicle 320 can take in the environment 602. For example, actions can be based at least in part on map data indicating potential drivable surfaces in the environment 602. By way of example, the trajectory 504 may represent a ‘stay in lane’ action, the trajectory 604 may represent a ‘lane change right’ action, and the trajectory 606 may represent a ‘lane change right’ action followed by a ‘right turn’ action.”)
“and select at least a proposed path of the one or more proposed paths based at least in part on the proposed maneuver.” (See at least Van Heukelom ¶ 71: “the operation 620 can include selecting a trajectory with a lowest trajectory probability, which may correspond to a trajectory representing a lowest risk for the vehicle 320 to traverse through the environment 602.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Heukelom et al. (US 2020/0174481 A1), hereinafter Van Heukelom, in view of Lee et al. (US 2018/0268220 A1), hereinafter Lee.
Regarding claim 1:
		Van Heukelom discloses the following limitations:
“A method comprising: applying, to a neural network, image data representative of an intersection in a field of view of an image sensor of a vehicle.” (See at least Van Heukelom ¶¶ 12 and 87: “Sensor data captured by the vehicle can include lidar data, radar data, image data, time of flight data, sonar data, and the like… the image can represent, but is not limited to, one or more of: road network information (e.g., semantic labels indicating lanes, crosswalks, stop lines, lane dividers, stop signs, intersections, traffic lights, and the like).” Further, “the probability map generation component 730 can input such image(s) to one or more machine learning models trained to output one or more heat maps based on top-down images input into the model. In some examples, the probability generation component 730 can include a convolutional neural network (CNN).”)
“computing, using the neural network and based at least in part on the image data, first data representative of one or more two dimensional (2D) heat maps representing one or more locations of one or more key points corresponding to the intersection and second data representative of one or more classification confidence values corresponding to the one or more key points.” (See at least Van Heukelom ¶¶ 87-88: “the probability map generation component 730 can input such image(s) to one or more machine learning models trained to output one or more heat maps based on top-down images input into the model. In some examples, the probability generation component 730 can include a convolutional neural network (CNN), which may or may not include one or more recurrent neural network (RNN) layers, e.g., long short-term memory (LSTM) layers. In some examples, a heat map output by the probability map generation component 730 can represent a discretized region of the environment proximate to the autonomous vehicle… In some cases, a portion of the heat map can be referred to as a cell of the heat map. Each cell can comprise a prediction probability representing a probability that the object will be at the corresponding location in the environment at the time corresponding to the heat map.”)
“determining one or more associated classifications from the one or more classification confidence values that correspond to the one or more key points.” (See at least Van Heukelom ¶¶ 31 and 112: “the training component 748 can include functionality to train a machine learning model to output one or more heat maps including prediction probabilities. In some examples, the training component 7489 can include functionality to train a machine learning model to output a Gaussian probability associated with location(s) of an object based on a classification of the object, location, map data, pose of the object, and the like… by providing images of recorded trajectories where objects traverse an environment, the prediction component 728 can be trained by the training component 748 to output predicted points, confidence values associated with the predicted points, or one or more heat maps including prediction probabilities.” Further, “map data can comprise map elements such as lane element indicating a region of the environment corresponding to the drivable region 116. Additional examples of map elements can include, but are not limited to, one or more of a crosswalk element, a bike lane element, an intersection element, a lane divider element, a traffic light element, a stop sign element, a stop line element, a yield sign element, a yield line element, a parking lane element, a driveway element, a speed bump element, jay walking regions (e.g., a virtual crosswalk), trajectory waypoints (e.g., known trajectories), passenger pickup points, a sign location element, a geofence element, and the like.”)
“based at least in part on the one or more pixel locations and the one or more associated classifications, generating one or more proposed paths through the intersection.” (See at least Van Heukelom ¶¶ 28 and 33-37: “At operation 108, the process can include generating one or more trajectories for a vehicle to follow.” Then, “the operation 120 can include receiving or generating a discretized probability distribution associated with a plurality of objects, such that the discretized probability distribution represents aggregated prediction probabilities associated with a probability that an object (of a plurality of objects) will occupy a cell or portion of the discretized probability map distribution at a particular time.” Further, “At operation 126, the process can include evaluating the one or more trajectories based on the discretized probability distribution.”)
“and performing one or more operations by the vehicle using the one or more proposed paths.” (See at least Van Heukelom ¶ 11: “A trajectory can be selected and the vehicle can be controlled to follow the trajectory to traverse the environment.”)
Van Heukelom does not specifically disclose “decoding the one or more 2D heat maps to determine one or more pixel locations of the one or more key points in the image.” However, Lee does teach this limitation. (See at least Lee ¶¶ 34 and 42: “A RoomNet architecture may be direct and simple as illustrated in FIGS. 1B and 1C. As will be further explained below, the RoomNet 124 can take an input image 104 (e.g., of size 320 pixels×320 pixels), process the image through a convolutional encoder-decoder architecture, extract a set of room layout keypoints 128k1-128k6 from a keypoint heat map 128 corresponding to a particular room layout, and then (optionally) connect the obtained keypoints in a specific order to provide a room layout 120b.” Further, “The decoder sub-network 304b can upsample the low resolution encoded feature maps 312e to higher resolution maps 316a-316b and heat maps 320r0-320r10 (e.g., with the same or lower resolution compared to the input image 308) for pixel-wise classification… For example, room type 0 320r0 is associated with eight keypoints. Each of the eight keypoints can be, for example, identified as the highest peak in each of the eight heat maps 320r0.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Van Heukelom by decoding the heat map to determine the locations of the key points as taught by Lee, because Lee discloses that “This encoder-decoder architecture can provide good performance with competitive inference time and efficient memory usage as compared to other methods for room layout estimation,” and that “The image capture device can capture video for a particular application (e.g., augmented reality (AR) or mixed reality (MR), human-computer interaction (HCl), autonomous vehicles, drones, or robotics in general).” (See at least Lee ¶¶ 42 and 115.)
	Regarding claim 2:
Van Heukelom in combination with Lee discloses the “method of claim 1,” and Van Heukelom further discloses “wherein the one or more associated classifications represent one or more of: an entrance point to a pedestrian crossing, an entrance point to the intersection, an exit point from the intersection, an exit point from a pedestrian crossing, or a bike path.” (See at least Van Heukelom ¶ 31: “map data can comprise map elements such as lane element indicating a region of the environment corresponding to the drivable region 116. Additional examples of map elements can include, but are not limited to, one or more of a crosswalk element, a bike lane element, an intersection element, a lane divider element, a traffic light element, a stop sign element, a stop line element, a yield sign element, a yield line element, a parking lane element, a driveway element, a speed bump element, jay walking regions (e.g., a virtual crosswalk), trajectory waypoints (e.g., known trajectories), passenger pickup points, a sign location element, a geofence element, and the like.” This disclosure at least teaches the associated classifications representing a bike path.)
Note that under the BRI of claim 2, consistent with the specification, the associated classifications representing “one or more of: an entrance point to a pedestrian crossing, an entrance point to the intersection, an exit point from the intersection, an exit point from a pedestrian crossing, or a bike path” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “bike path” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 4:
Van Heukelom in combination with Lee discloses the “method of claim 1,” and Lee further discloses “wherein the decoding the one or more 2D heat maps includes executing a peak finding algorithm to determine one or more peak-probability pixels, the one or more peak-probability pixels corresponding to the one or more key points.” (See at least Lee ¶ 42: “The decoder sub-network 304b can upsample the low resolution encoded feature maps 312e to higher resolution maps 316a-316b and heat maps 320r0-320r10 (e.g., with the same or lower resolution compared to the input image 308) for pixel-wise classification… For example, room type 0 320r0 is associated with eight keypoints. Each of the eight keypoints can be, for example, identified as the highest peak in each of the eight heat maps 320r0.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Van Heukelom by incorporating a peak-finding algorithm during the decoding process as taught by Lee, because Lee discloses that “This encoder-decoder architecture can provide good performance with competitive inference time and efficient memory usage as compared to other methods for room layout estimation,” and that “The image capture device can capture video for a particular application (e.g., augmented reality (AR) or mixed reality (MR), human-computer interaction (HCl), autonomous vehicles, drones, or robotics in general).” (See at least Lee ¶¶ 42 and 115.)
Regarding claim 5:
Van Heukelom in combination with Lee discloses the “method of claim 1,” and Van Heukelom further discloses the method further comprising receiving third data corresponding to a proposed maneuver of the vehicle through the intersection, wherein the one or more operations include selecting at least one of the one or more proposed paths based at least in part on the third data.” (See at least Van Heukelom ¶ 71: “After determining the first trajectory probability associated with the trajectory 504 (e.g., in the operation 610), the second region probability associated with the trajectory 604 (e.g., in the operation 614), and the third trajectory probability associated with the trajectory 606 (e.g., in the operation 618), the operation 620 can include evaluating the trajectories based at least in part on the trajectory probabilities. For example, the operation 620 can include selecting a trajectory with a lowest trajectory probability, which may correspond to a trajectory representing a lowest risk for the vehicle 320 to traverse through the environment 602. In some instances, the trajectory probabilities are one of many costs to consider when selecting a trajectory to control the vehicle 320.” The trajectory probabilities correspond to the claimed “third data.”)
Regarding claim 9:
Van Heukelom in combination with Lee discloses the “method of claim 1,” and Van Heukelom further discloses “wherein the one or more proposed paths include at least one of a left turn, a right turn, and a straight path for traversing the vehicle through the intersection.” (See at least Van Heukelom ¶ 67: “a planning system of the vehicle 320 can generate the trajectories 504, 604, and 606 to correspond to various actions that the vehicle 320 can take in the environment 602. For example, actions can be based at least in part on map data indicating potential drivable surfaces in the environment 602. By way of example, the trajectory 504 may represent a ‘stay in lane’ action, the trajectory 604 may represent a ‘lane change right’ action, and the trajectory 606 may represent a ‘lane change right’ action followed by a ‘right turn’ action.” Therefore Van Heukelom at least teaches the proposed path including a right turn.)
Note that under the BRI of claim 9, consistent with the specification, the proposed paths including “at least one of a left turn, a right turn, and a straight path” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “right turn” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 11:
Van Heukelom in combination with Lee the “method of claim 1,” and Van Heukelom further discloses “wherein the generating the one or more proposed paths includes executing a curve fitting algorithm to determine a trajectory from a first key point of the one or more key points to a second key point of the one or more key points.” (See at least Van Heukelom ¶ 51: “the predicted trajectories 314, 316, and 318 can be generated by determining a highest probability cell of the discretized probability distributions 302, 304, and 306 and fitting a curve to the points to determine a candidate trajectory.”)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van Heukelom in view of Lee as applied to claim 1 above, and further in view of Dean et al. (US 2019/0049968 A1), hereinafter Dean.
Regarding claim 3:
Van Heukelom in combination with Lee discloses the “method of claim 1,” and Van Heukelom further suggests “wherein the one or more 2D heat maps comprise an unnormalized normal distribution, and wherein the one or more 2D heat maps comprise one of a fixed standard deviation or an adaptive covariance.” (See at least Van Heukelom ¶¶ 18 and 83-84, which discloses that the probability distribution can collectively add up to 1 “in some cases,” which suggests that there are other cases in which the probability distribution does not add up to 1. Further, “the probability map generation component 730 can generate one or more images representing observed motion of an object in the environment. Such top-down images or views of the environment can represent prior information about the state of the environment and objects in the environment that can be used to generate at least one heat map, as discussed herein. The sensor data captured by the vehicle representing objects in the environment can be used by the probability map generation component 730 to generate a discretized probability distribution representing possible locations of the object in the environment over time. For example, the probability map generation component 730 can determine a covariance matrix associated with an uncertainty of an object at an initial state or time. The covariance matrix can include a variance with respect to a longitudinal and/or lateral position in the environment. A location of the object can be evaluated over time to determine possible locations of the object based on the object classification, position, speed, acceleration, sensor uncertainty, and the like. As the object location is evaluated over time (e.g., in the future), the covariance matrix can be evaluated as well to determine a covariance matrix associated with position(s) of the object in the future.”)
Although suggested by Van Heukelom, Dean more explicitly discloses “wherein the one or more 2D heat maps comprise an unnormalized normal distribution, and wherein the one or more 2D heat maps comprise one of a fixed standard deviation or an adaptive covariance.” (See at least Dean ¶¶ 224-227 and 245: “There are many defined probability distributions. In the case of a sensor, and for the sake of discussion, we may assume a Gaussian, or normal, probability distribution… Other probability distributions may be utilized consistent with this disclosure.” Further, “predicted state and uncertainty estimates may be updated based on a Kalman gain… The updated uncertainty estimate (Pk|k) may be an updated filter covariance.”)
Note that under the BRI of claim 3, consistent with the specification, the heat maps comprising “one of a fixed standard deviation or an adaptive covariance” is treated as an alternative limitation. The applicant has elected to use the phrase “one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “adaptive covariance” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Van Heukelom in combination with Lee by using a probability distribution other than a normal distribution and by using an adaptive covariance as taught by Dean, because different probability distributions may be best suited for a particular data set since “Not all error is distributed evenly across a certain band; some error is offset error, some error is random noise, and some error is simply white noise that cannot be quantified.” Also, for “sensor covariance tracking, the starting sensor covariance estimate used by a fusion engine may be set at a number much higher than the test population represents. In actuality, additional data sources and their respective errors allow for much better or lower estimates of uncertainty.” (See at least Dean ¶¶ 224-227.)
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Van Heukelom in view of Lee as applied to claim 1 above, and further in view of Niehsen et al. (US 2009/0192686 A1), hereinafter Niehsen.
	Regarding claim 6:
Van Heukelom in combination with Lee discloses the “method of claim 1,” but does not specifically disclose the limitations listed below. However, Niehsen does teach these limitations:
“further comprising: computing, using the neural network, third data representative of one or more vector fields corresponding to at least one of one or more directionalities of one or more line segments corresponding to the one or more key points or one or more heading directions of one or more lanes corresponding to the one or more key points.” (See at least Niehsen ¶¶ 56-60: “A differentiated motion detection method is based on calculation of so-called optical flow. Optical flow is a vector field indicating the absolute value and direction of motion of structures in the video image,” where “This analysis may be performed for each individual pixel on one or more lines 36 or for the entire video image, yielding the spatial distribution of the longitudinal or x component of flow j in the image areas in question.” This at least teaches the third data being “representative of one or more vector fields corresponding to at least one of one or more directionalities of one or more line segments corresponding to the one or more key points” as claimed.)
“and based at least in part on the third data and the one or more pixel locations of the one or more key points, decoding the one or more vector fields to determine at least one of the one or more directionalities or the one or more heading directions.” (See at least Niehsen ¶¶ 60-61: “This analysis may be performed for each individual pixel on one or more lines 36 or for the entire video image, yielding the spatial distribution of the longitudinal or x component of flow j in the image areas in question. The vertical or y component of the optical flow may be calculated by a similar method, thus ultimately yielding a two-dimensional vector field reflecting the motion of all structures in the image… If there are moving objects in the image, the distribution of the optical flow makes it possible to recognize the shape and size of the objects as well as the absolute value and direction of their motion in the x-y coordinate system of the video image.”)
Note that under the BRI of claim 6, consistent with the specification, the “vector fields corresponding to at least one of one or more directionalities of one or more line segments corresponding to the one or more key points or one or more heading directions of one or more lanes corresponding to the one or more key points” and “decoding the one or more vector fields to determine at least one of the one or more directionalities or the one or more heading directions” is each treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “directionalities” have been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Van Heukelom in combination with Lee by using a vector field to determine the directionalities in an image as taught by Niehsen, because this modification “makes it possible to recognize the shape and size of the objects as well as the absolute value and direction of their motion in the x-y coordinate system of the video image. This method may also be used to recognize moving objects when the host vehicle is in motion.” (See at least Niehsen ¶¶ 61-62.)
	Regarding claim 7:
Van Heukelom in combination with Lee and Niehsen discloses the “method of claim 6,” and Niehsen further discloses “wherein the generating the one or more proposed paths is further based at least in part on at least one of the one or more directionalities or the one or more heading directions.” (See at least Niehsen ¶¶ 56-64, which discloses that after the optical flow process is conducted and the directions of the structures are determined, the system determines whether or not to issue a drive-off command for the vehicle.)
Note that under the BRI of claim 7, consistent with the specification, the generation of the proposed paths being based on “at least one of the one or more directionalities or the one or more heading directions” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “directionalities” have been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Van Heukelom in combination with Lee by initiating a drive-off command for the vehicle based on the determined directionalities of the detected structures as taught by Niehsen since “there are critical safety aspects to automatic initiation of a drive-off operation because it is essential to ensure that there are no pedestrians or other obstacles on the road directly in front of the vehicle.” (See at least Niehsen ¶ 3.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Heukelom in view of Lee as applied to claim 1 above, and further in view of Kim et al. (US 2020/0104607 A1), hereinafter Kim.
	Regarding claim 8:
Van Heukelom in combination with Lee discloses the “method of claim 1,” but does not specifically disclose the method “further comprising: computing, using the neural network, third data representative of an intensity map corresponding to widths of lanes associated with the intersection; and based at least in part on the third data and the one or more pixel locations of the one or more key points, decoding the intensity map to determine the widths of the lanes.” However, Kim does teach this limitation. (See at least Kim ¶ 63: “The determination apparatus may predict the second lane 410 by assuming that an unidentified line of the first lanes 310 and 320 is present in a normal direction of a gradient direction of a pixel intensity of the first lanes 310 and 320. For example, the determination apparatus generates a virtual line by assuming that a second line is present in the normal direction (a vertical direction) with respect to the gradient direction of a line of any one of the first lanes 310 and 320. In this example, the determination apparatus predicts the second lane 410 at a position corresponding to the lane width of the driving road in the normal direction of the gradient direction in consideration of the lane width of the driving road together with the gradient direction of the pixel intensity of the first lanes 310 and 320.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Van Heukelom in combination with Lee by using a pixel intensity map when determining the widths of the lanes as taught by Kim, because this modification provides advantages over conventional methods; these advantages include shortening the calculation time and more easily predicting the locations of the roads and lanes. (See at least Kim ¶ 4.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Heukelom in view of Lee as applied to claim 1 above, and further in view of Papandreou et al. (the article “Towards Accurate Multi-person Pose Estimation in the Wild”), hereinafter Papandreou.	
Regarding claim 10:
Van Heukelom in combination with Lee discloses the “method of claim 1,” but does not specifically disclose the method “further comprising: computing, using the neural network, third data representative of an offset vector field, wherein the decoding the one or more 2D heat maps is based at least in part on the offset vector field.” However, Papandreou does teach these limitations. (See at least Papandreou p. 4904 first paragraph and p. 4906 third paragraph, which disclose a system “applied in a fully convolutional fashion to predict activation heatmaps and offsets for each keypoint,” where “For each spatial position, we first classify whether it is in the vicinity of each of the K keypoints or not (which we call a ‘heatmap’), then predict a 2-D local offset vector to get a more precise estimate of the corresponding keypoint location.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Van Heukelom in combination with Lee by using an offset vector field when decoding the heat maps as taught by Papandreou, because this modification provides a “more precise estimate of the corresponding keypoint location.” (See at least Papandreou p. 4906 third paragraph.)
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Heukelom in view of Lee and Weiser et al. (US 2020/0257301 A1), hereinafter Weiser.
Regarding claim 17:
		Van Heukelom discloses the following limitations:
“A system comprising: one or more processing units.” (See at least Van Heukelom ¶ 75: “The vehicle computing device 704 can include one or more processors 716 and memory 718 communicatively coupled with the one or more processors 716.”)
“to: apply, to a neural network, image data representative of an image of an intersection in a field of view of an image sensor of a vehicle.” (See at least Van Heukelom ¶¶ 12 and 87.)
“compute, using the neural network and based at least in part on the image data, first data representative of one or more two-dimensional (2D) heat maps associated with key points corresponding to an intersection.” (See at least Van Heukelom ¶¶ 87-88.)
“and cause the vehicle to perform one or more operations using the one or more proposed paths.” (See at least Van Heukelom ¶ 11.)
Van Heukelom does not specifically disclose to “decode the one or more 2D heat maps to determine pixel locations of the key points within the image.” However, Lee does teach this limitation. (See at least Lee ¶¶ 34 and 42.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Van Heukelom by decoding the heat map to determine the locations of the key points as taught by Lee, because Lee discloses that “This encoder-decoder architecture can provide good performance with competitive inference time and efficient memory usage as compared to other methods for room layout estimation,” and that “The image capture device can capture video for a particular application (e.g., augmented reality (AR) or mixed reality (MR), human-computer interaction (HCl), autonomous vehicles, drones, or robotics in general).” (See at least Lee ¶¶ 42 and 115.)
The combination of Van Heukelom and Lee does not specifically disclose to “determine pairs of key points that are connectable; generate one or more proposed paths by connecting the pairs of the key points that are connectable.” However, Weiser does teach these limitations. (See at least Weiser ¶ 284 and FIG. 24 reproduced below: “FIG. 24 illustrates an example autonomous vehicle road navigation model represented by a plurality of three dimensional splines 2401, 2402, and 2403… Each spline may include one or more three dimensional polynomials connecting a plurality of data points 2410… Each data point 2410 may be associated with the navigation information received from vehicles 2405-2425. In some embodiments, each data point 2410 may be associated with data related to landmarks (e.g., size, location, and identification information of landmarks) and/or road signature profiles (e.g., road geometry, road roughness profile, road curvature profile, road width profile).”)

    PNG
    media_image1.png
    712
    535
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Van Heukelom in combination with Lee by connecting key points to generate one or more vehicle trajectories as taught by Weiser, because it can be advantageous to store objects as small data points and use this “lean representation of landmarks” when creating a trajectory to navigate through the intersection. (See at least Weiser ¶ 209.)
Regarding claim 19:
Van Heukelom in combination with Lee and Weiser discloses the “system of claim 17,” and Weiser further discloses “wherein the determination of the pairs that are connectable is based at least in part on analyzing at least one of heading directions corresponding to the pairs of the key points or traffic laws corresponding to the region where the intersection is located.” (See at least Weiser ¶¶ 228 and 379-380: “The target trajectories stored in sparse map 1900 may be determined based on two or more reconstructed trajectories of prior traversals of vehicles along a particular road segment. A road segment may be associated with a single target trajectory or multiple target trajectories. For example, on a two lane road, a first target trajectory may be stored to represent an intended path of travel along the road in a first direction, and a second target trajectory may be stored to represent an intended path of travel along the road in another direction (e.g., opposite to the first direction).” Further, “Sparse map 1900 may also include data relating to a plurality of predetermined landmarks 1920 associated with particular road segments, local maps, etc. As discussed in detail in other sections, these landmarks may be used in navigation of vehicle 200. For example, in some embodiments, the landmarks may be used to determine a current position of vehicle 200 relative to a stored target trajectory. With this position information, vehicle 200 may be able to adjust a heading direction to match a direction of the target trajectory at the determined location,” where “Examples of landmarks may include traffic signs, directional signs, general signs (e.g., rectangular signs), roadside fixtures (e.g., lampposts, reflectors, etc.).”)
Note that under the BRI of claim 19, consistent with the specification, the determination being based on “analyzing at least one of heading directions corresponding to the pairs of the key points or traffic laws corresponding to the region where the intersection is located” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “heading directions corresponding to the pairs of the key points” have been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Van Heukelom in combination with Lee by considering the heading directions when constructing the vehicle trajectories as taught by Weiser, because this modification “may help ensure that heading direction 3130 of vehicle 200 may be aligned with direction 3120 of predetermined road model trajectory 3110 at current location 3118. When processing unit 110 determines that the determined autonomous steering does not comply with one or more constraints imposed by the additional considerations, processing unit 110 may modify the autonomous steering action to help ensure that all the constraints may be satisfied.” (See at least Weiser ¶ 350.)
	Regarding claim 20:
Van Heukelom in combination with Lee and Weiser discloses the “system of claim 17,” and Van Heukelom further discloses the following limitations:
“wherein each 2D heat map of the one or more 2D heat maps corresponds to a single semantic label.” (See at least Van Heukelom ¶ 83: “the probability map generation component 730 can generate one or more images comprising semantic information of the environment. In some examples, the probability map generation component 730 can generate one or more images representing observed motion of an object in the environment. Such top-down images or views of the environment can represent prior information about the state of the environment and objects in the environment that can be used to generate at least one heat map.”)
“and a semantic label for each key point is determined based at least in part on the 2D heat map from which the key point was decoded.” (See at least Van Heukelom ¶¶ 12 and 82: Each captured “image can represent, but is not limited to, one or more of: road network information (e.g., semantic labels indicating lanes, crosswalks, stop lines, lane dividers, stop signs, intersections, traffic lights, and the like)…” Further, “the probability map generation component 730 can include functionality to generate a discretized probability distribution, a probability map, a discretized prediction probability map, or a heat map representing prediction probabilities of possible locations for individual objects in an environment. For example, the probability map generation component 730 can generate a top-down view of the environment including objects in the environment (e.g., represented by a bounding box, as discussed herein), semantic information about the object (e.g., a classification type), movement information (e.g., velocity information, acceleration information, etc.), and the like.”)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Van Heukelom in view of Lee and Weiser as applied to claim 17 above, and further in view of Dean.
Regarding claim 18:
Claim 18 is rejected under the same rationale, mutatis mutandis, as applied to claim 3 above.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Van Heukelom as applied to claim 21 above, and further in view of Lee.
	Regarding claim 24:
Van Heukelom discloses the “processor of claim 21,” but does not specifically disclose “wherein the one or more processing units are further to decode the one or more 2D heat maps to determine the one or more pixel locations of the one or more key points in the image.” However, Lee does teach this limitation. (See at least Lee ¶¶ 34 and 42.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Van Heukelom by decoding the heat map to determine the locations of the key points as taught by Lee, because Lee discloses that “This encoder-decoder architecture can provide good performance with competitive inference time and efficient memory usage as compared to other methods for room layout estimation,” and that “The image capture device can capture video for a particular application (e.g., augmented reality (AR) or mixed reality (MR), human-computer interaction (HCl), autonomous vehicles, drones, or robotics in general).” (See at least Lee ¶¶ 42 and 115.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stein et al. (US 2016/0325753 A1) Abstract discloses a method of acquiring images around a vehicle, computing a road profile, and predicting vehicle paths based on the image data.
Shashua et al. (US 2017/0336793 A1) Abstract discloses a method of using captured image data to identify a free space, and then determining a navigational path for the vehicle to travel through the free space. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662